

 S2971 ENR: National Urban Search and Rescue Response System Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2nd SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2971IN THE SENATE OF THE UNITED
 STATESAN ACTTo authorize the National Urban Search and Rescue Response System.1.Short titleThis Act may be cited as the National Urban Search and Rescue Response System Act of 2016.2.National Urban Search and Rescue Response System(a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:327.National Urban Search and Rescue Response System(a)DefinitionsIn this section, the following definitions shall apply:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)AgencyThe term Agency means the Federal Emergency Management Agency.(3)HazardThe term hazard has the meaning given the term in section 602.(4)Nonemployee system memberThe term nonemployee System member means a System member not employed by a sponsoring agency or participating agency.(5)Participating agencyThe term participating agency means a State or local government, nonprofit organization, or private organization that has executed an agreement with a sponsoring agency to participate in the System.(6)Sponsoring agencyThe term sponsoring agency means a State or local government that is the sponsor of a task force designated by the Administrator to participate in the System.(7)SystemThe term System means the National Urban Search and Rescue Response System to be administered under this section.(8)System memberThe term System member means an individual who is not a full-time employee of the Federal Government and who serves on a task force or on a System management or other technical team.(9)Task forceThe term task force means an urban search and rescue team designated by the Administrator to participate in the System.(b)General authoritySubject to the requirements of this section, the Administrator shall continue to administer the emergency response system known as the National Urban Search and Rescue Response System.(c)FunctionsIn administering the System, the Administrator shall provide for a national network of standardized search and rescue resources to assist States and local governments in responding to hazards.(d)Task forces(1)DesignationThe Administrator shall designate task forces to participate in the System. The Administration shall determine the criteria for such participation.(2)Sponsoring agenciesEach task force shall have a sponsoring agency. The Administrator shall enter into an agreement with the sponsoring agency with respect to the participation of each task force in the System.(3)Composition(A)Participating agenciesA task force may include, at the discretion of the sponsoring agency, one or more participating agencies. The sponsoring agency shall enter into an agreement with each participating agency with respect to the participation of the participating agency on the task force.(B)Other individualsA task force may also include, at the discretion of the sponsoring agency, other individuals not otherwise associated with the sponsoring agency or a participating agency. The sponsoring agency of a task force may enter into a separate agreement with each such individual with respect to the participation of the individual on the task force.(e)Management and technical teamsThe Administrator shall maintain such management teams and other technical teams as the Administrator determines are necessary to administer the System.(f)Appointment of system members into federal service(1)In generalThe Administrator may appoint a System member into Federal service for a period of service to provide for the participation of the System member in exercises, preincident staging, major disaster and emergency response activities, and training events sponsored or sanctioned by the Administrator.(2)Nonapplicability of certain civil service lawsThe Administrator may make appointments under paragraph (1) without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.(3)Relationship to other authoritiesThe authority of the Administrator to make appointments under this subsection shall not affect any other authority of the Administrator under this Act.(4)LimitationA System member who is appointed into Federal service under paragraph (1) shall not be considered an employee of the United States for purposes other than those specifically set forth in this section.(g)Compensation(1)Pay of system membersSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force—(A)to reimburse each employer of a System member on the task force for compensation paid by the employer to the System member for any period during which the System member is appointed into Federal service under subsection (f)(1); and(B)to make payments directly to a nonemployee System member on the task force for any period during which the nonemployee System member is appointed into Federal service under subsection (f)(1).(2)Reimbursement for employees filling positions of system members(A)In generalSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force to be used to reimburse each employer of a System member on the task force for compensation paid by the employer to an employee filling a position normally filled by the System member for any period during which the System member is appointed into Federal service under subsection (f)(1).(B)LimitationCosts incurred by an employer shall be eligible for reimbursement under subparagraph (A) only to the extent that the costs are in excess of the costs that would have been incurred by the employer had the System member not been appointed into Federal service under subsection (f)(1).(3)Method of paymentA System member shall not be entitled to pay directly from the Agency for a period during which the System member is appointed into Federal Service under subsection (f)(1).(h)Personal injury, illness, disability, or death(1)In generalA System member who is appointed into Federal service under subsection (f)(1) and who suffers personal injury, illness, disability, or death as a result of a personal injury sustained while acting in the scope of such appointment, shall, for the purposes of subchapter I of chapter 81 of title 5, United States Code, be treated as though the member were an employee (as defined by section 8101 of that title) who had sustained the injury in the performance of duty.(2)Election of benefits(A)In generalA System member (or, in the case of the death of the System member, the System member’s dependent) who is entitled under paragraph (1) to receive benefits under subchapter I of chapter 81 of title 5, United States Code, by reason of personal injury, illness, disability, or death, and to receive benefits from a State or local government by reason of the same personal injury, illness, disability or death shall elect to—(i)receive benefits under such subchapter; or(ii)receive benefits from the State or local government.(B)DeadlineA System member or dependent shall make an election of benefits under subparagraph (A) not later than 1 year after the date of the personal injury, illness, disability, or death that is the reason for the benefits, or until such later date as the Secretary of Labor may allow for reasonable cause shown.(C)Effect of electionAn election of benefits made under this paragraph is irrevocable unless otherwise provided by law.(3)Reimbursement for state or local benefitsSubject to such terms and conditions as the Administrator may impose by regulation, if a System member or dependent elects to receive benefits from a State or local government under paragraph (2)(A), the Administrator shall reimburse the State or local government for the value of the benefits.(4)Public safety officer claimsNothing in this subsection shall be construed to bar any claim by, or with respect to, any System member who is a public safety officer, as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b), for any benefits authorized under part L of title I of that Act (42 U.S.C. 3796 et seq.).(i)LiabilityA System member appointed into Federal service under subsection (f)(1), while acting within the scope of the appointment, shall be considered to be an employee of the Federal Government under section 1346(b) of title 28, United States Code, and chapter 171 of that title, relating to tort claims procedure.(j)Employment and reemployment rightsWith respect to a System member who is not a regular full-time employee of a sponsoring agency or participating agency, the following terms and conditions apply:(1)ServiceService as a System member shall be considered to be service in the uniformed services for purposes of chapter 43 of title 38, United States Code, relating to employment and reemployment rights of individuals who have performed service in the uniformed services (regardless of whether the individual receives compensation for such participation). All rights and obligations of such persons and procedures for assistance, enforcement, and investigation shall be as provided for in such chapter.(2)PreclusionPreclusion of giving notice of service by necessity of appointment under this section shall be considered to be preclusion by military necessity for purposes of section 4312(b) of title 38, United States Code, pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to judicial review.(k)Licenses and permitsIf a System member holds a valid license, certificate, or other permit issued by any State or other governmental jurisdiction evidencing the member’s qualifications in any professional, mechanical, or other skill or type of assistance required by the System, the System member is deemed to be performing a Federal activity when rendering aid involving such skill or assistance during a period of appointment into Federal service under subsection (f)(1).(l)Preparedness cooperative agreementsSubject to the availability of appropriations for such purpose, the Administrator shall enter into an annual preparedness cooperative agreement with each sponsoring agency. Amounts made available to a sponsoring agency under such a preparedness cooperative agreement shall be for the following purposes:(1)Training and exercises, including training and exercises with other Federal, State, and local government response entities.(2)Acquisition and maintenance of equipment, including interoperable communications and personal protective equipment.(3)Medical monitoring required for responder safety and health in anticipation of and following a major disaster, emergency, or other hazard, as determined by the Administrator.(m)Response cooperative agreementsThe Administrator shall enter into a response cooperative agreement with each sponsoring agency, as appropriate, under which the Administrator agrees to reimburse the sponsoring agency for costs incurred by the sponsoring agency in responding to a major disaster or emergency.(n)ObligationsThe Administrator may incur all necessary obligations consistent with this section in order to ensure the effectiveness of the System.(o)Equipment maintenance and replacementNot later than 180 days after the date of enactment of this section, the Administrator shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on the development of a plan, including implementation steps and timeframes, to finance, maintain, and replace System equipment..(b)Conforming amendments(1)Applicability of title 5, United States CodeSection 8101(1) of title 5, United States Code, is amended—(A)in subparagraph (D), by striking and at the end;(B)by transferring subparagraph (F) to between subparagraph (E) and the matter following subparagraph (E);(C)in subparagraph (F)—(i)by striking United States Code,; and(ii)by adding and at the end; and(D)by inserting after subparagraph (F) the following:(G)an individual who is a System member of the National Urban Search and Rescue Response System during a period of appointment into Federal service pursuant to section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;.(2)Inclusion as part of uniformed services for purposes of USERRASection 4303 of title 38, United States Code, is amended—(A)in paragraph (13), by inserting , a period for which a System member of the National Urban Search and Rescue Response System is absent from a position of employment due to an appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act before , and a period; and(B)in paragraph (16), by inserting System members of the National Urban Search and Rescue Response System during a period of appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, after Public Health Service,.(c)Technical amendmentSection 1086(d) of the National Defense Authorization Act for Fiscal Year 2013 is amended as follows (which amendments shall take effect as if enacted on January 2, 2013)—(1)in paragraph (1)—(A)by striking paragraph (1) and inserting paragraph (2); and(B)in subparagraph (B) by striking filed or and inserting filed (consistent with pre-existing effective dates) or; and(2)in paragraph (2)(A), by striking amendments made by this Act and inserting amendments made to section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) by this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate